Citation Nr: 1733553	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent before November 4, 2016 and in excess of 50 percent since November 4, 2016 for major depressive disorder with posttraumatic stress disorder (depression disability).

2.  Entitlement to a rating in excess of 30 percent for residuals of a frontal sinus fracture, status post repair.

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a January 2017 rating decision, the RO increased the rating for the Veteran's mental health disability from 30 percent to 50 percent, effective November 2016.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the hearing the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) review of records received since the last adjudication by the AOJ.  See 38 C.F.R. § 20.1304(c).

The issues of an increased rating for a depression disability and a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At all relevant times, the Veteran's residuals of a frontal sinus fracture, status post repair is shown to be productive of a disability picture that more nearly approximates the Veteran having undergone radical surgery with chronic osteomyelitis, or had near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for sinusitis have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

By way of background, the Veteran is service connected for frontal sinus fracture (the left supraorbital area) after a fellow serviceman assaulted him while he was stationed in Germany.  His injuries required surgical repair that resulted in retained plates and screws in the facial area.  The sinus fracture disability is currently rated at 30 percent.  Since he filed his claim in February 2008, the Veteran has asserted the disability warrants a higher rating.  

The Rating Schedule does not contain a specific Diagnostic Code for the Veteran's residuals of a frontal sinus fracture and surgical repair.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  In this instance, the Veteran's disability is rated under Diagnostic Code 6511 (ethmoid sinusitis).  The Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

In March 2008, the Veteran reported throbbing pain left side of his face and headaches that are now chronic, occurring daily.  He stated he did not have any nausea or vomiting or blurred or double vision.  The headaches were bad with weather.

In April 2008, a neurologist noted the Veteran's headaches usually start in his left periocular region, described as throbbing dull pain radiating to the top of his head.  They last, hours and occur every day, sometimes multiple times per day.  He also has sharp pain that occurs around his left periocular region.  Medication provides some relief.  When the headaches hit he usually takes his glasses off and holds his head for a few minutes.  He has photophobia/phonophobia but does not stop working or go into a dark room.  He does not have any other associated symptoms with the headaches such as an aura.  The headaches occur at night as well.  The neurologist concluded his pain could be post-concussive migraines without aura given the throbbing nature with photophobia and phonophobia.  The Veteran had a neuralgia component as well.

A CT Scan revealed nonunion of depressed bilateral frontal sinus anterior wall fracture status post open reduction with internal fixation.  There was an incidental finding of bilateral, left greater than right, retention cysts with some calcification.

In October 2008, the Veteran received a VA examination, reporting that the assault and surgical repair also caused constant sinusitis problems.  He has not had any incapacitating episodes but has experienced eight or more non-incapacitating episodes per year.  He experiences headaches with his sinus episodes, starting around the scar and goes back and forth across the face above the left eye and then spreads.  He has not needed antibiotics for the sinus problem.  He has no interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, or crusting.  Sometimes headaches wake him up.  The face pain brings the Veteran to tears.  The Veteran has loss of concentration and motivation and he cannot eat or sleep.  When headaches occur, he is able to work but requires medication.  He experiences headaches an average of seven times per week, lasting for three hours.  

Examination of the nose revealed a bilateral nasal obstruction with the right nostril obstruction at 10 percent and the left at 40 percent.  The Veteran did not have a deviated septum, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement, or nasal polyps.  There was rhinitis present, believed to be allergic in origin because of itchy eyes, nose and sneezing.  Examination showed sinusitis present at maxillary sinus without tenderness.  There was no purulent discharge from the nose.  The nasal X-ray noted right maxillary air fluid level.  The sinus X-ray shows sinusitis in the maxillary area.  The effect of the condition on the claimant's daily activity is constant headaches, with a lot of time off of work.

In March 2009, a neurologist noted the Veteran reported pain to 10/10.  The almost daily headaches are sometimes throbbing, sometimes dull, but always in the left orbital area, the site of the fracture.  The headaches sometimes move around a bit in that same region and last for hours.  The Veteran also had photophobia but no nausea and vomiting.  His neurological examination was normal.  The neurologist concluded the Veteran's headaches fulfilled the criteria for migraines.

In April 2010, besides light sensitivity, the Veteran reported occasionally blurry vision.  

In January and February 2011, while receiving treatment at the Vet Center for his mental health disability, it was noted the Veteran had severe facial pain and sensitivity to light, requiring the Vet Center to turn the lights low during treatment sessions.  The Veteran, in college, also stated the required reading caused eye strain and headaches.  

In January 2014, the Veteran submitted a statement that bright light causes his eyes to completely shut and water.  It produced headaches, and symptoms that last until he isolates himself in a dark room and relaxes for 30 minutes to an hour.  The Veteran uses VA prescribed low-vision glasses while working, driving, or any time he is exposed to bright lights.  The Veteran also asked VA for tint for his vehicle windows to help with driving but has been told he is ineligible.  At work the Veteran uses tinted glasses to help avoid eye strain from the lights and the computer screen.  He still goes home with headaches.

That same month, the Veteran's co-worker, A.S., wrote that he sees the Veteran at his desk unable to sit still, holding his head, all the while trying to maintain a good attitude.  When he grabs his head, his attitude changes and energy levels seem to decrease.  The Veteran has told A.S. that it is exhausting trying to fake having no pain, and he feels as if he has worked 20 hours in a day in an 8 hour period.  He is often late.  A.S. sees the Veteran get easily distracted and sometimes has trouble completing tasks.  A.S. stated the Veteran has missed work due to doctor appointments but it is unclear from his statement whether the appointments are for the sinus fracture disability or the Veteran's other service connected disabilities.

In February 2014, the Veteran underwent another VA examination.  The examiner diagnosed the residuals of a frontal sinus fracture to include chronic sinusitis and a traumatic deviated nasal septum.  He also characterized the surgical repair as radical surgery.  As a result, he has chronic sinusitis affecting the frontal and ethmoid sinuses with headaches, pain, and tenderness.  He has had seven or more non-incapacitating episodes in the prior year.  He has not had any incapacitating episodes (i.e., requiring 4-6 weeks of antibiotic treatment).  The Veteran had rhinitis but neither the rhinitis or the deviated nasal septum resulted in greater than a 50 percent obstruction of the nasal passage or a complete obstruction on one side.  The Veteran had permanent hypertrophy of the nasal turbinates.  There were no signs of nasal polyps or granulomatous conditions.  

The VA examiner characterized the Veteran's headaches as the migraine type.  He now experienced pain on both sides of his head with nausea and sensitivity to light.  The headaches were very frequent prostrating and prolonged attacks.  He did not have the characteristic prostrating attacks of migraine pain.  Instead, he had prostrating attacks of non-migraine headache pain that occurred more than once a month.  

In October 2016, the Veteran submitted a statement which discussed his light sensitivity.  He gets migraines from the office lighting at work.  This keeps him from staying on task.  The Veteran tends to retreat to a dark space to compose himself until he is able to return to his assignments.  The episodes happen at least five times each forty hour week and last for twenty minutes or more.  The pain from the sinus fracture disability in part also drives his daily depression.  Pain also makes him irritable and he has missed time from work.

In a November 2016 mental health VA examination, the Veteran stated the headaches are so bad that it feels like fireworks in his head and he sees lights.

The Veteran received a VA examination in November 2016 for his sinus fracture disability.  The examiner diagnosed the residuals of a frontal sinus fracture as including chronic sinusitis and non-allergic rhinitis.  Frequently weather aggravates the sinus condition.  The sinusitis occurs monthly and he has headaches and pain and tenderness in the affected sinuses (maxillary and frontal).   He has had seven or more non-incapacitating episodes and two incapacitating episodes in the prior year.  The Veteran's rhinitis did not result in a greater than 50 percent obstruction of the nasal passage or a complete obstruction on one side.  There were no signs of permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  X-rays demonstrated the fracture repair with hardware as well as maxillary sinus disease.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

After a review of the evidence, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a fifty percent rating for the Veteran's residuals of a sinus fracture.   It is true that the medical evidence does not show any incapacitating episodes with treatment by a physician or four to six weeks of antibiotic treatment.  Nevertheless, reconciling all the evidence into a consistent disability picture, the Veteran's reports of sinusitis and headaches equate to near constant sinusitis and therefore he has a disability picture more nearly approximating the schedular criteria for a fifty percent rating.  While the Veteran does not have osteomyelitis following radical surgery and has not undergone multiple procedures for continuing symptoms, the Board notes that the February 2014 VA examiner characterized the surgical repair of the sinus fracture (an open reduction with internal fixation) as radical surgery.  Again, this evidence suggest a disability picture more nearly approximating the schedular criteria for a fifty percent rating than the Veteran's current thirty percent rating.  Accordingly, resolving all doubt in the Veteran's favor, 38 C.F.R. § 4.3, the Board concludes that at all relevant times, the Veteran's residuals from the sinus fracture should be rated at fifty percent.  A higher schedular rating is not warranted for this period because this is the highest schedular rating allowed under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.

The Board has also considered whether a rating under any other Diagnostic Code is applicable.  Evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, a separate rating cannot be assigned for the Veteran's headaches as the headaches are contemplated by the currently assigned rating.  Switching diagnostic codes to rate the headaches as the primary disability would also not result in a higher rating as Diagnostic Code 8100 (migraine headaches) allows for a maximum 50 percent rating.  38 C.F.R. § 4.124a (2016).  While there is objective evidence of rhinitis, the criteria for a compensable rating for rhinitis - polyps; or without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side - are not met.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  In short, there are no other diagnostic codes under which the Veteran's disability would be more appropriately evaluated or be award a possible higher rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 50 percent for residuals of a frontal sinus fracture, status post repair, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

At his hearing in April 2017, the Veteran testified that his depression disability symptoms have worsened.  In addition, recent VA treatment records note he now has nightmares four to five nights a week which appears to be an increased frequency.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations and severity of his depressive disorder with PTSD.  

The record reveals that the Veteran had his hearing tested at VA in July 2009 and October 2012.  The record before the Board contains an interpretation of the results, but the complete test with numerical results are not included.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Accordingly, a remand is required to obtain the missing test results.  Ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the remanded claims, to specifically include audiometric test results from July 2009 and October 2012 and relevant treatment records from July 2017 to the present.   

2.  After the record development is completed, provide the Veteran with a VA mental health examination to determine the current manifestations, severity, and impairment caused by his service-connected depressive disorder with PTSD.  

3.  After the development requested is completed, readjudicate the claims for increased ratings.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


